IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NEW KENSINGTON-ARNOLD SCHOOL             : No. 320 WAL 2016
DISTRICT,                                :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
NEW KENSINGTON-ARNOLD                    :
EDUCATION-ASSOCIATION, PSEA/NEA,         :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.